Title: To Benjamin Franklin from Samuel Chase, 28 June 1784
From: Chase, Samuel
To: Franklin, Benjamin



My Dear Sir.
London. 28 June 1784.

I beg leave to introduce to Your Notice, Civility and friendship Mr. Moss, Son of the Bishop of Bath & Wells. This Gentleman is very desirous of being honoured with your Acquaintance.
I am still detained here but shall certainly sail before the middle of next Month. I shall be happy to render You any Services in America. Mr Champion, requests his Compliments to You, from this Gentleman’s Recommendation I have recommended Mr Moss, of whom he speaks in the most liberal and friendly Manner.
Accept my best Wishes for your Health and Happiness. Your Affectionate Friend

Saml. Chase

  
Addressed: His Excellency / Benjamin Franklin Esqr / Minister of / The United States / at Paris
Endorsed: Lodges at the Hotel de Richelieu Rue Richelieu.
Notation: Samuel Chase 28 June 1784
